ACCEPTED
                                                                                              03-15-00252-CV
                                                                                                      8147961
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                         12/8/2015 6:09:07 PM
                                                                                            JEFFREY D. KYLE
                                No. 03-15-00252-CV                                                     CLERK


                          IN THE COURT OF APPEALS
                  FOR THE THIRD DISTRICT OF TEXAS AT AUSTIN
                                                                        FILED IN
                                                                 3rd COURT OF APPEALS
                        DR. BEHZAD NAZARI, D.D.S., ET AL.,           AUSTIN, TEXAS
                                                     Appellants, 12/8/2015 6:09:07 PM
                                      v.
                                                                   JEFFREY D. KYLE
                              THE STATE OF TEXAS,                        Clerk
                                                           Appellee,
                                           v.

             XEROX CORPORATION, XEROX STATE HEALTHCARE, LLC
                    F/K/A ACS STATE HEALTHCARE, LLC,
                                                Appellees.

        On Appeal from the 53rd Judicial District Court of Travis County, Texas,
                     Trial Court Cause No. D-1-GN-14-005380


         UNOPPOSED MOTION FOR LEAVE TO FILE
         SUPPLEMENTAL BRIEF ON JURISDICTION
 BECK REDDEN LLP                                   BECK REDDEN LLP
    Eric J.R. Nichols                                 Constance H. Pfeiffer
    State Bar No. 14994900                            State Bar No. 24046627
    enichols@beckredden.com                           cpfeiffer@beckredden.com
    Gretchen Sween                                 1221 McKinney St., Ste. 4500
    State Bar No. 24041996                         Houston, TX 77010
    gsween@beckredden.com                          (713) 951-3700
    Christopher R. Cowan                           (713) 951-3720 (Fax)
    State Bar No. 24084975
    ccowan@beckredden.com
 515 Congress Ave., Ste. 1900
 Austin, TX 78701
 (512) 708-1000
 (512) 708-1002 (Fax)

 GIBSON, DUNN & CRUTCHER LLP                       KELLY HART & HALLMAN LLP
    Robert C. Walters                                 C. Andrew Weber
    State Bar No. 20820300                            State Bar No. 00797641
    rwalters@gibsondunn.com                           andrew.weber@kellyhart.com
 2100 McKinney Ave., Ste. 1100                     301 Congress, Ste. 2000
 Dallas, TX 75201                                  Austin, TX 78701
 (214) 698-3100                                    (512) 495-6451
 (214) 571-2900 (Fax)                              (512) 495-6930 (Fax)
        COUNSEL FOR APPELLEES, XEROX CORPORATION AND
XEROX STATE HEALTHCARE, LLC, F/K/A ACS STATE HEALTHCARE, LLC
TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellees Xerox Corporation and Xerox State Healthcare, LLC f/k/a ACS

State Healthcare, LLC (“Xerox”) respectfully file this Unopposed Motion for

Leave to File a Supplemental Brief on Jurisdiction, and in support thereof, shows

the following:

      1.     Rule 38.7 of the Texas Rules of Appellate Procedure provides for the

amendment or supplementation of briefing “whenever justice requires, on

whatever reasonable terms the court may prescribe.” TEX. R. APP. P. 38.7.

      2.     Justice requires supplementation because, as a threshold matter, the

Court must ascertain whether it has subject matter jurisdiction to address all issues

raised by this appeal. University of Tex. Sw. Med. Ctr. at Dallas v. Loutzenhiser,

140 S.W.3d 351, 358 (Tex. 2004). Xerox stated the basis for the Court’s

jurisdiction in its appellees’ brief but did not elaborate because it thought the basis

was undisputed. In the State’s appellee’s brief, however, the State argued that the

Court lacks jurisdiction over the part of the district court’s order dismissing the

third-party claims against Xerox. State Br. 43. In their reply brief, the appellants

did not respond to this particular argument made by the State. Therefore, the issue

has not yet been joined.

      3.     The supplemental brief that Xerox seeks leave to file addresses the

circumscribed jurisdictional dispute germane to the third-party claims against

                                          2
Xerox. It explains that the Court has appellate jurisdiction under section 51.014(8)

of the Texas Civil Practice & Remedies Code. Alternatively, Xerox argues that, if

the Court were to determine that it lacks appellate jurisdiction, it should

nonetheless exercise mandamus jurisdiction with respect to the district court’s

ruling dismissing the third-party claims against Xerox so that all issues raised by

this appeal will be addressed on the merits.

      4.     The supplemental brief that Xerox seeks leave to file will not impinge

upon the word-count limits imposed by Texas Rule of Appellate Procedure 9.4.

Xerox’s appellees’ brief contains only 3,843 words, excluding the parts of the brief

exempted by Rule 9.4(i)(2), and its Supplemental Brief on Jurisdiction contains

only 1,215 words, excluding the parts of the brief exempted by Rule 9.4(i)(2).

Therefore, if leave is granted, the total words in Xerox’s briefing in this matter will

lie far below the maximum allowed under the rules.

                                       PRAYER

      Xerox respectfully requests that the Court grant leave to file the

Supplemental Brief on Jurisdiction, which is tendered simultaneously with this

motion as Exhibit 1.




                                          3
                                    Respectfully submitted,


By: /s/ Eric J.R. Nichols           By: /s/ Constance H. Pfeiffer
   Eric J.R. Nichols                   Constance H. Pfeiffer
   State Bar No. 14994900              State Bar No. 24046627
   Gretchen Sween                   BECK REDDEN LLP
   State Bar No. 24041996           1221 McKinney St., Ste. 4500
   Christopher R. Cowan             Houston, TX 77010
   State Bar No. 24084975           Tel: 713.951.3700
BECK REDDEN LLP                     Fax: 713.951.3720
515 Congress Ave., Ste. 1900
Austin, TX 78701
Tel: 512.708.1000
Fax: 512.708.1002

   Robert C. Walters                   C. Andrew Weber
   State Bar No. 20820300              State Bar No. 00797641
GIBSON, DUNN & CRUTCHER LLP         KELLY HART & HALLMAN LLP
2100 McKinney Ave., Ste. 1100       301 Congress, Ste. 2000
Dallas, TX 75201                    Austin, TX 78701
Tel: 214.698.3100                   Tel: 512.495.6451
Fax: 214.571.2900                   Fax: 512.495.6930

     COUNSEL FOR APPELLEES, XEROX CORPORATION AND XEROX STATE
        HEALTHCARE, LLC, F/K/A ACS STATE HEALTHCARE, LLC




                                4
                       CERTIFICATE OF CONFERENCE
        I certify that I conferred with counsel for Appellants and for the State.
Appellants do not oppose the relief requested here. The State does not oppose the
relief requested here.


                                        /s/ Constance H. Pfeiffer
                                        Constance H. Pfeiffer
                                        Counsel for Appellees




                                       5
                             CERTIFICATE OF SERVICE
      I hereby certify that on December 8, 2015, a true and correct copy of the
above Unopposed Motion for Leave to File Supplemental Brief on Jurisdiction was
forwarded to all counsel of record by the Electronic Service Provider, if registered,
otherwise by email, and to Respondent, by hand delivery, as follows:

          J. Campbell Barker                              Philip A. Lionberger
       Deputy Solicitor General                       Assistant Solicitor General
     Office of the Attorney General                  Office of the Attorney General
      P.O. Box 12548 (MC 059)                         P.O. Box 12548 (MC 059)
        Austin, TX 78711-2548                           Austin, TX 78771-2548
     Cam.Barker@texasattorneygeneral.gov          Philip.Lionberger@texasattorneygeneral.gov

            Raymond Winter                                Reynolds Brissenden
  Chief, Civil Medicaid Fraud Division                Assistant Attorney General
     Office of the Attorney General                  Office of the Attorney General
            P.O. Box 12548                                  P.O. Box 12548
         Austin, TX 78711-2548                          Austin, TX 78711-2548
  raymond.winter@texasattorneygeneral.gov       reynolds.brissenden@texasattorneygeneral.gov

                       Counsel for Appellee, The State of Texas

               Jason Ray                                     E. Hart Green
      Riggs, Aleshire & Ray, P.C.               Weller, Green, Toups & Terrell, L.L.P.
        700 Lavaca, Suite 920                            Post Office Box 350
          Austin, TX 78701                           Beaumont, TX 77704-0350
           jray@r-alaw.com                               hartgr@wgttlaw.com

                                 Counsel for Appellants




                                            By: /s/ Constance H. Pfeiffer
                                                Constance H. Pfeiffer




                                            6